DETAILED ACTION
The instant application having Application No. 17/115550 filed on 12/08/2020 is presented for examination by the examiner.

Claims 4, 12-13, 17, 23-24, 28, 31-33, 37, 42-45 were cancelled. Claims 1-3, 5-11, 14-16, 18-22, 25-27, 29-30, 34-36, 38-41 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matters
Claims 9-11, 15, 18-20, 29, 30, 35, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 21-22, 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LY et al. (US 2018/0220423 A1).

As per claim 1, LY discloses “A method for wireless communication, comprising: receiving a message having a configuration for semi persistent scheduling (SPS) of data channels;” [(par. 0052), Furthermore, base station 105 may transmit radio resource control (RRC) configuration of several subcarrier spacings to UE 110 during SPS configuration, and indicate to UE 110 via downlink control information (DCI) over a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) during SPS allocation which subframe spacing UE should be used for PDSCH/PUSCH transmission. It should also be noted that SPS may be applied for either physical uplink shared channel (PUSCH), physical downlink shared channel (PDSCH), or both. This improves efficiency in wireless communications over LTE as LTE only allows for the same subcarrier spacing for PUSCH and PDSCH transmissions.] “receiving an indication associated with at least one first downlink control information (DCI) for transmission in at least one of the data channels;” [(par. 0052), Furthermore, base station 105 may transmit radio resource control (RRC) configuration of several subcarrier spacings to UE 110 during SPS configuration, and indicate to UE 110 via downlink control information (DCI) over a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) during SPS allocation which subframe spacing UE should be used for PDSCH/PUSCH transmission.] “and monitoring for the data channels in accordance with the configuration for SPS.” [(par. 0052), It should also be noted that SPS may be applied for either physical uplink shared channel (PUSCH), physical downlink shared channel (PDSCH), or both. This improves efficiency in wireless communications over LTE as LTE only allows for the same subcarrier spacing for PUSCH and PDSCH transmissions.]

As per claim 2, LY discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising receiving the at least one of the data channels, the at least one of the data channels comprising the at least one first DCI” [(par. 0052), Furthermore, base station 105 may transmit radio resource control (RRC) configuration of several subcarrier spacings to UE 110 during SPS configuration, and indicate to UE 110 via downlink control information (DCI) over a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH).]

As per claim 3, LY discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the message comprises the indication associated with at least one first downlink control information (DCI)” [(par. 0052), Furthermore, base station 105 may transmit radio resource control (RRC) configuration of several subcarrier spacings to UE 110 during SPS configuration, and indicate to UE 110 via downlink control information (DCI) over a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH).]

As per claims 21, 22, as [see rejections of claims 1, 2.]
As per claim 40, as [see rejection of claim 1.]

As per claim 41, LY discloses “An apparatus for wireless communications, comprising: a memory; and at least one processor coupled to the memory, the at least one processor and the memory being configured to: transmit a message having a configuration for semi persistent scheduling (SPS) of data channels;” as [(par. 0052), Furthermore, base station 105 may transmit radio resource control (RRC) configuration of several subcarrier spacings to UE 110 during SPS configuration, and indicate to UE 110 via downlink control information (DCI) over a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) during SPS allocation which subframe spacing UE should be used for PDSCH/PUSCH transmission. It should also be noted that SPS may be applied for either physical uplink shared channel (PUSCH), physical downlink shared channel (PDSCH), or both. This improves efficiency in wireless communications over LTE as LTE only allows for the same subcarrier spacing for PUSCH and PDSCH transmissions.] “transmit an indication associated with at least one first downlink control information (DCI) for transmission in at least one of the data channels;” [(par. 0052), Furthermore, base station 105 may transmit radio resource control (RRC) configuration of several subcarrier spacings to UE 110 during SPS configuration, and indicate to UE 110 via downlink control information (DCI) over a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) during SPS allocation which subframe spacing UE should be used for PDSCH/PUSCH transmission.]  “generate the at least one of the data channels in accordance with the configuration for SPS; and transmit the at least one of the data channels” [(par. 0052), It should also be noted that SPS may be applied for either physical uplink shared channel (PUSCH), physical downlink shared channel (PDSCH), or both. This improves efficiency in wireless communications over LTE as LTE only allows for the same subcarrier spacing for PUSCH and PDSCH transmissions.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 25 are rejected under 35 U.S.C. 103 as being unpatentable over LY et al. (US 2018/0220423 A1) in view of Chen et al. (US 2015/0312071 A1).

As per claim 5, LY discloses “The method of claim 1,” as [see rejection of claim 1.] 
LY does not explicitly disclose “wherein the configuration associated with the at least one first DCI comprises at least one of a resource allocation for the at least one first DCI, a quantity of the at least one first DCI, or a modulation and coding scheme (MCS) associated with the at least one first DCI, or any combination thereof”.

However, Chen discloses “wherein the configuration associated with the at least one first DCI comprises at least one of a resource allocation for the at least one first DCI, a quantity of the at least one first DCI, or a modulation and coding scheme (MCS) associated with the at least one first DCI, or any combination thereof” as [(par. 0100), the DCI configuration module 910 may determine a virtual cell ID associated with PUSCH if the UE is configured with two or more virtual cell IDs. As an example, a UE is configured with two virtual cell IDs. If the DCI indicates the first virtual cell ID for PUSCH, the DCI configuration module 910 may determine that the MCS table reference is associated with a legacy MCS table.]

LY et al. (US 2018/0220423 A1) and Chen et al. (US 2015/0312071 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching into LY’s teaching. The motivation for making the above modification would be to determine a MCS which should be applied to a DCI. (Chen, par. 0100)

As per claim 25, as [see rejection of claim 5.]

Claims 6, 26 are rejected under 35 U.S.C. 103 as being unpatentable over LY et al. (US 2018/0220423 A1) in view of YANG et al. (US 2017/0019237 A1).

As per claim 6, LY discloses “The method of claim 1,” as [see rejection of claim 1.] 
LY does not explicitly disclose “wherein the configuration associated with the at least one first DCI comprises a maximum size of resources allocated for reception of the at least one first DCI”.

However, YANG discloses “wherein the configuration associated with the at least one first DCI comprises a maximum size of resources allocated for reception of the at least one first DCI” as [(par. 0223), In addition, the final PUCCH resource may be indicated based on a resource for DCI transmission (e.g., minimum/maximum CCE indices used in PDCCH transmission). Moreover, the final PUCCH resource may be indicated based on a resource allocated for PDSCH transmission scheduled from the DCI (e.g., minimum/maximum PRB indices used in the PDSCH transmission).]

LY et al. (US 2018/0220423 A1) and YANG et al. (US 2017/0019237 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate YANG’s teaching into LY’s teaching. The motivation for making the above modification would be to determine a maximum size of resources allocated for reception of a DCI. (YANG, par. 0223)

As per claim 26, as [see rejection of claim 6.]

Claims 7, 8, 27 are rejected under 35 U.S.C. 103 as being unpatentable over LY et al. (US 2018/0220423 A1) in view of Huang et al. (US 2019/0320469 A1).

As per claim 7, LY discloses “The method of claim 1,” as [see rejection of claim 1.] 
LY does not explicitly disclose “further comprising: receiving second DCI on a control channel, wherein the second DCI activates the configuration for the SPS of the data channels”.

However, Huang discloses ““further comprising: receiving second DCI on a control channel, wherein the second DCI activates the configuration for the SPS of the data channels” as [(par. 0268), the second DCI could be transmitted after the DCI format with CRC scrambled by C-RNTI. The second DCI could indicate activation command of SPS PDSCH. The second SPS PDSCH could also be transmitted in the time domain resource and/or frequency domain resource indicated by the second DCI.]

LY et al. (US 2018/0220423 A1) in view of Huang et al. (US 2019/0320469 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s teaching into LY’s teaching. The motivation for making the above modification would be to improve radio interface efficiency and coverage. 

As per claim 8, LY in view of Huang discloses “The method of claim 7,” as [see rejection of claim 7.] 
Hung discloses “wherein the second DCI, the message, or a combination thereof, indicates the configuration associated with the at least one first DCI” as [[(par. 0268), the second DCI could be transmitted after the DCI format with CRC scrambled by C-RNTI. The second DCI could indicate activation command of SPS PDSCH. The second SPS PDSCH could also be transmitted in the time domain resource and/or frequency domain resource indicated by the second DCI.]

LY et al. (US 2018/0220423 A1) in view of Huang et al. (US 2019/0320469 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s teaching into LY’s teaching. The motivation for making the above modification would be to improve radio interface efficiency and coverage. 

As per claim 27, as [see rejection of claim 7.]

Claims 14, 16, 34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over LY et al. (US 2018/0220423 A1) in view of Papasakellariou (US 2016/0183244 A1).


As per claim 14, LY discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising receiving the at least one of the data channels comprising the at least one first DCI,” [(par. 0052), Furthermore, base station 105 may transmit radio resource control (RRC) configuration of several subcarrier spacings to UE 110 during SPS configuration, and indicate to UE 110 via downlink control information (DCI) over a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) during SPS allocation which subframe spacing UE should be used for PDSCH/PUSCH transmission. It should also be noted that SPS may be applied for either physical uplink shared channel (PUSCH), physical downlink shared channel (PDSCH), or both. This improves efficiency in wireless communications over LTE as LTE only allows for the same subcarrier spacing for PUSCH and PDSCH transmissions.]

LY does not explicitly disclose “wherein the at least one first DCI indicates resources allocated for reception of a control channel”.

However, Papasakellariou discloses “wherein the at least one first DCI indicates resources allocated for reception of a control channel” as [(par. 0109), The eNB 102 indicates to UE 114 one PUCCH Format 3 resource, from the set of four PUCCH Format 3 resources, through a 2-bit HARQ-ACK resource indication field that is included in DCI formats scheduling a PDSCH reception or a SPS PDSCH release to UE 114.]

LY et al. (US 2018/0220423 A1) and Papasakellariou (US 2016/0183244 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Papasakellariou’s teaching into LY’s teaching. The motivation for making the above modification would be to improve radio interface efficiency and coverage.

As per claim 16, LY discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising receiving the at least one of the data channels comprising the at least one first DCI,” [(par. 0052), Furthermore, base station 105 may transmit radio resource control (RRC) configuration of several subcarrier spacings to UE 110 during SPS configuration, and indicate to UE 110 via downlink control information (DCI) over a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) during SPS allocation which subframe spacing UE should be used for PDSCH/PUSCH transmission. It should also be noted that SPS may be applied for either physical uplink shared channel (PUSCH), physical downlink shared channel (PDSCH), or both. This improves efficiency in wireless communications over LTE as LTE only allows for the same subcarrier spacing for PUSCH and PDSCH transmissions.]

LY does not explicitly disclose “wherein the at least one first DCI indicates resources allocated for at least one other data channel, the method further comprising receiving the at least one other data channel via the resources indicated by the at least one first DCI”.

However, Papasakellariou discloses “wherein the at least one first DCI indicates resources allocated for at least one other data channel, the method further comprising receiving the at least one other data channel via the resources indicated by the at least one first DCI” as [(par. 0109), The eNB 102 indicates to UE 114 one PUCCH Format 3 resource, from the set of four PUCCH Format 3 resources, through a 2-bit HARQ-ACK resource indication field that is included in DCI formats scheduling a PDSCH reception or a SPS PDSCH release to UE 114.]

LY et al. (US 2018/0220423 A1) and Papasakellariou (US 2016/0183244 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LY’s teaching into Papasakellariou’s teaching. The motivation for making the above modification would be to improve radio interface efficiency and coverage . 

As per claims 34 and 36, as [see rejections of claims 14, 16.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463